In The

                              Court of Appeals
                   Ninth District of Texas at Beaumont
                          ____________________
                             NO. 09-14-00474-CR
                          ____________________


                     TOMMY LEE FLEMON, Appellant

                                      V.

                     THE STATE OF TEXAS, Appellee

_______________________________________________________        ______________

                  On Appeal from the 252nd District Court
                         Jefferson County, Texas
                        Trial Cause No. 11-12016
________________________________________________________        _____________

                         MEMORANDUM OPINION

      Pursuant to a plea bargain agreement, appellant Tommy Lee Flemon

(Flemon)1 pleaded guilty to the second-degree felony offense of indecency with a

child, enhanced by a prior felony conviction. See Tex. Penal Code Ann. §




      1
      On the judgment from which he appeals, Flemon is identified as “Tommy
Flemon AKA Tommy Lee Flemon[.]”
                                       1
21.11(a)(1), (d) (West 2011); § 12.42(b) (West Supp. 2014)2. The trial court found

the evidence sufficient to find Flemon guilty, but deferred further proceedings and

placed Flemon on community supervision for ten years and assessed a $1,000 fine.

The State subsequently filed a motion to revoke Flemon’s unadjudicated

community supervision. Flemon pleaded “true” to the alleged violations of the

conditions of his community supervision. The trial court found that Flemon

violated the conditions of his community supervision, and that Flemon was guilty

of indecency with a child. The trial court assessed punishment at twenty years of

confinement.

      Flemon’s appellate counsel filed a brief that presents counsel’s professional

evaluation of the record and concludes the appeal is frivolous. See Anders v.

California, 386 U.S. 738 (1967); High v. State, 573 S.W.2d 807 (Tex. Crim. App.

1978). On January 20, 2015, we granted an extension of time for Flemon to file a

pro se brief. We received no response from Flemon. We have reviewed the

appellate record, and we agree with counsel’s conclusion that no arguable issues

support an appeal. Therefore, we find it unnecessary to order the appointment of




      2
       We cite to the current version of the statute as the subsequent amendments
do not affect the outcome of this appeal.
                                        2
new counsel to re-brief the appeal. Compare Stafford v. State, 813 S.W.2d 503,

511 (Tex. Crim. App. 1991). We affirm the trial court’s judgment. 3

      AFFIRMED.

                                                   _________________________
                                                      LEANNE JOHNSON
                                                            Justice


Submitted on April 28, 2015
Opinion Delivered May 6, 2015
Do Not Publish

Before McKeithen, C.J., Kreger and Johnson, JJ.




      3
        Flemon may challenge our decision in this case by filing a petition for
discretionary review. See Tex. R. App. P. 68.
                                         3